DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 1/31/2022; claims 1 - 14 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5 and 12 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 5 and 12 - 14 are directed to a method for teaching speech to individuals with hearing or speech disabilities (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: 
providing a plurality of two dimensional objects each including a unique phoneme disposed thereon; providing a unique shape disposed on each of the objects to represent the respective phoneme, each unique shape having a unique color also to represent the respective phoneme; providing letters and combinations of letters on each of the objects which are used in the American English language to sound the respective phoneme when spoken, the letters and combinations of letters being provided in the unique colors representing the phoneme, and providing one or more words adjacent to each of the respective letters and combinations of letters which include the adjacent letter or combination of letters  therein in a way in which the phoneme is sounded when spoken; providing a plurality of sets of second three dimensional objects, each set of second three dimensional objects corresponding to a one of the first three dimensional objects and including a three dimensional object in the shape of a letter or combination of letters for each letter or combination of letters which are pronounced the same as a phoneme on the corresponding first three dimensional object, each of the plurality of sets of corresponding three dimensional objects being provided in the same unique color as the corresponding phoneme as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by a teacher write letters, phoneme symbols, phoneme shapes (3D objects), and colors using pens and paper.  The mere nominal recitation of a system (claim 14: a processor) for performing these steps does not take the claim limitation outside of the mental processes grouping.  Thus, the claim recites a mental process (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.  Claims 1 and 5 require a plurality of index cards; however, according to applicant’s specification (para. [0107]), the index cards can be implemented using a computer structure.  Claims 12 – 13 does not require the steps to be performed by any statutory product.  Claim 14 requires a processor for providing a plurality of objects, phoneme, and letters.  It is particularly noted that the use of a computing device (a processor) "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 5 requires a plurality of index cards; however, according to applicant’s specification (para. [0107]), the index cards can be implemented using a computer structure.  Claims 12 – 13 does not require the steps to be performed by any statutory product.  Claim 14 requires a processor for providing a plurality of objects, phoneme, and letters.  Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  	
Noted: claims 2 – 4 and 6 – 11 are patent eligible.

	
CLAIM INTERPRETATION (Printed Matter)
MPEP 2112.01 states “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").”   
The fact that the content of the printed matter (i.e., Re Claims 1, 5 and 12 – 14: “a unique phoneme”, “a unique shape”, “the unique shape having a unique color”, “every letter and combination of letters used in the American English language”, “the every letter and combination of letters being provided in the unique color” and “one or more words”; “three dimensional objects”) placed on the substrate (“a plurality of index cards”, “a plurality of set of second cards”).  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  There is no novel and unobvious functional relationship between the printed matter and the substrate which is required for patentability.   Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter which, by itself, is non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, 12 – 14 require the limitation: a plurality of first three dimensional elements each comprising: … every letter and combination of letters used in the American English language.   
It’s unclear how to fit every letter and combination of letters used in the American English Language onto one flash card / one three-dimensional element.  For examination purpose, the Office interprets a plurality of first three dimensional elements each comprising: … one letter and combination of letters used in the American English language.
Claims 1, 5, 12 – 14 require the limitation: a plurality of first three dimensional elements each comprising: … every letter and combination of letters used in the American English language.  The applicant’s specification has not disclosed every combination of letters (e.g., every single vocabulary) used in the American English language.   Hence, the limitation: “every ... combinations of letters” renders the claim(s) indefinite because neither the claim(s), nor the application’s specification lists every words in American English , thereby rendering the scope of the claim(s) unascertainable.  Furthermore, there is not a fixed number of combination of letters in American English, since the English language continues include new words as time passed.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaul (US 2005/0037322 A1) in view of Wen (US 2011/0097699 A1).
Re claims 1, 5, 12 – 14:
1. Kaul teaches a system for teaching speech to individuals with hearing, auditory processing or speech disabilities using phonemes (Kaul, Abstract), the system comprising: 
a plurality of index cards (Kaul, [0026]) each comprising: 
a unique phoneme disposed thereon (Kaul, figs. 1-a to 1-e; [0093], “Visual phonemes represented by this invention can be manipulated and combined”; [0065], “the designated shapes of the visual phoneme, displayed in two or three-dimension, correlate to the principal sounds of the language”), 
a unique shape disposed thereon to represent the unique phoneme, the unique shape having a unique color also to represent the unique phoneme (Kaul, [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”), 
every letter and combination of letters used in the written American English language (Kaul, [0014], “the spoken word in dictionaries to describe the pronunciation of words”; [0090], “certain English alphabet letters … combinations”; [0092], “There is a one-to-one relationship between each inventive, visual phoneme, and phonemes common to the English language”; combination of letters in English and dictionary includes all words in the English) which form the sound of the unique phoneme when spoken (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”), the every letter and combination of letters being provided in the unique color (Kaul, [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”), and 
one or more words adjacent to each of the letters and combination of letters thereon (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”), the words being words using the letter or combination of letters therein in a way in which the phoneme is sounded when spoken (Kaul, [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”)
a plurality of sets of second cards, each set of second cards having a card with a letter or combination of letters thereon for every letter or combination of letters which are pronounced as a phoneme, each of the plurality of sets of second cards being provided in the same unique color as the corresponding phoneme (Kaul, [0026], “flash cards”; [0058], “Where substantially flexible visual phonemes are desired, they are manufactured in a variety of ways, and constructed from substantially flexible material selected from the group consisting of felt, felt-like, foam, plastic, rubber, paper and cloth materials”; [0060] – [0061]; [0063], “All variants of the representational visual phonemes (rigid, flexible, virtual, and rigid/flexible/virtual combinations) can be made available within, a convenient collection or kit”; [0088], “It is important to note that combinations of electronic and non-electronic media may be employed in carrying out the inventive process”). 

5. Kaul teaches a system for teaching speech to individuals with hearing, auditory processing or speech disabilities using phonemes (Kaul, Abstract), the system comprising: 
a plurality of first three dimensional elements (Kaul, [0038], “distinctive set of phonemes embodied as visually recognizable elements of two or three dimension”; [0040]) each comprising: 
a unique phoneme disposed thereon (Kaul, figs. 1-a to 1-e; [0093], “Visual phonemes represented by this invention can be manipulated and combined”; [0065], “the designated shapes of the visual phoneme, displayed in two or three-dimension, correlate to the principal sounds of the language”), 
a unique shape to represent the respective unique phoneme, the unique shape having a unique color also to represent the respective unique phoneme (Kaul, [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”), 
every letter and combination of letters (Kaul, [0014], “the spoken word in dictionaries to describe the pronunciation of words”; [0090], “certain English alphabet letters … combinations”; [0092], “There is a one-to-one relationship between each inventive, visual phoneme, and phonemes common to the English language”; combination of letters in English and dictionary includes all words in the English) used in the American English language which are used to speak the sound of the unique phoneme, the letters and combination of letters being provided in the unique color (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”), 
one or more words adjacent each of respective ones of the letter or combination of letters, the words being ones which use the letter or combination of letters therein in a way in which the phoneme is sounded when spoken (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”); and
a plurality of sets of second three dimensional elements, each set of second three dimensional elements including a three dimensional element in the shape of a letter or combination of letters for each letter or combination of letters which are pronounced as a phoneme, each of the plurality of sets of corresponding three dimensional elements being provided in the same unique color as the corresponding phoneme (Kaul, [0026], “flash cards”; [0058], “Where substantially flexible visual phonemes are desired, they are manufactured in a variety of ways, and constructed from substantially flexible material selected from the group consisting of felt, felt-like, foam, plastic, rubber, paper and cloth materials”; [0060] – [0061]; [0063], “All variants of the representational visual phonemes (rigid, flexible, virtual, and rigid/flexible/virtual combinations) can be made available within, a convenient collection or kit”; [0088], “It is important to note that combinations of electronic and non-electronic media may be employed in carrying out the inventive process”).

12. A process of teaching speech to individuals with hearing, auditory procesing or speech disabilities, the process comprising: 
providing a plurality of first two dimensional objects each including a unique phoneme disposed thereon (Kaul, [0038], “distinctive set of phonemes embodied as visually recognizable elements of two or three dimension”; [0040]); 
providing a unique shape disposed on each of the objects to represent the respective phoneme (Kaul, figs. 1-a to 1-e; [0093], “Visual phonemes represented by this invention can be manipulated and combined”; [0065], “the designated shapes of the visual phoneme, displayed in two or three-dimension, correlate to the principal sounds of the language”),
each unique shape having a unique color also to represent the respective phoneme (Kaul, [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”); 
providing every letter and combination of letters (Kaul, [0014], “the spoken word in dictionaries to describe the pronunciation of words”; [0090], “certain English alphabet letters … combinations”; [0092], “There is a one-to-one relationship between each inventive, visual phoneme, and phonemes common to the English language”; combination of letters in English and dictionary includes all words in the English) on each of the two dimensional objects which are used in the American English language to sound the respective phoneme when spoken, the letters and combinations of letters being provided in the unique colors representing the phoneme (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”), 
providing one or more words adjacent to each of the respective letters and combinations of letters which include the adjacent letter or combination of letters therein in a way in which the phoneme is sounded when spoken (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”), and 
providing a plurality of sets of second two dimensional objects, each set of second two dimensional objects including a two dimensional object in the shape of a letter or combination of letters for each letter or combination of letters which are pronounced as a phoneme, each of the plurality of sets of corresponding two dimensional objects being provided in the same unique color as the corresponding phoneme (Kaul, [0026], “flash cards”; [0058], “Where substantially flexible visual phonemes are desired, they are manufactured in a variety of ways, and constructed from substantially flexible material selected from the group consisting of felt, felt-like, foam, plastic, rubber, paper and cloth materials”; [0060] – [0061]; [0063], “All variants of the representational visual phonemes (rigid, flexible, virtual, and rigid/flexible/virtual combinations) can be made available within, a convenient collection or kit”; [0088], “It is important to note that combinations of electronic and non-electronic media may be employed in carrying out the inventive process”). 

13. A process for teaching speech to individuals with hearing or speech disabilities using phonemes, the process comprising: 
providing a plurality of first three dimensional objects in a unique shape and color (Kaul, [0038], “distinctive set of phonemes embodied as visually recognizable elements of two or three dimension”; [0040]; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”): 
providing a unique phoneme on each of the three dimensional objects (Kaul, figs. 1-a to 1-e; [0093], “Visual phonemes represented by this invention can be manipulated and combined”; [0065], “the designated shapes of the visual phoneme, displayed in two or three-dimension, correlate to the principal sounds of the language”); 
providing every letter and combination of letters (Kaul, [0014], “the spoken word in dictionaries to describe the pronunciation of words”; [0090], “certain English alphabet letters … combinations”; [0092], “There is a one-to-one relationship between each inventive, visual phoneme, and phonemes common to the English language”; combination of letters in English and dictionary includes all words in the English) used in the American English language which are used to sound of the respective phoneme when spoken (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”), the letters and combinations of letters being provided in the unique colors representing the phoneme; and 
providing one or more words adjacent to each of respective ones of the letters and combinations of letters which include the adjacent letter or combination of letters therein in a way in which the phoneme is sounded when spoken (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”) : and
providing a plurality of sets of second three dimensional objects, each set of second three dimensional objects including a three dimensional object in the shape of a letter or combination of letters for each letter or combination of letters which are pronounced as a phoneme on the corresponding first three dimensional object, each of the plurality of sets of corresponding three dimensional objects being provided in the same unique color as the corresponding phoneme (Kaul, [0026], “flash cards”; [0058], “Where substantially flexible visual phonemes are desired, they are manufactured in a variety of ways, and constructed from substantially flexible material selected from the group consisting of felt, felt-like, foam, plastic, rubber, paper and cloth materials”; [0060] – [0061]; [0063], “All variants of the representational visual phonemes (rigid, flexible, virtual, and rigid/flexible/virtual combinations) can be made available within, a convenient collection or kit”; [0088], “It is important to note that combinations of electronic and non-electronic media may be employed in carrying out the inventive process”). 

14. A non-transitory computer-readable medium comprising instructions executed by a processor to: 
providing a plurality of first three dimensional objects in a unique shape and color (Kaul, [0038], “distinctive set of phonemes embodied as visually recognizable elements of two or three dimension”; [0040]; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”): 
providing a unique phoneme on each of the three dimensional objects (Kaul, figs. 1-a to 1-e; [0093], “Visual phonemes represented by this invention can be manipulated and combined”; [0065], “the designated shapes of the visual phoneme, displayed in two or three-dimension, correlate to the principal sounds of the language”); 
providing every letter and combination of letters (Kaul, [0014], “the spoken word in dictionaries to describe the pronunciation of words”; [0090], “certain English alphabet letters … combinations”; [0092], “There is a one-to-one relationship between each inventive, visual phoneme, and phonemes common to the English language”; combination of letters in English and dictionary includes all words in the English) used in the American English language which are used to sound the respective phoneme when spoken (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”), the letters and combinations of letters being provided in the unique colors representing the phoneme (Kaul, ); and 
providing one or more words adjacent to each of the respective letters and combinations of letters which include the adjacent letter or combination of letters therein in a way in which the phoneme is sounded when spoken (Kaul, [0086], “selectively from a phoneme set or collection ... presented to a student ( or subject, client and so forth) along with such other teaching aids”; figs. 1a – 1e; i.e., fig. 1b, phoneme – “[ʊ]”, word – “cook”, combination of letters – “oo”, color – “pink”; [0033], “The inventive process and system further employ a range of unique colors and unique shapes to distinctly and individually depict or visually represent each vowel and consonant sound of the American English language”; [0066]; [0076], “The sound /ow/ as made in "cow," presents a combination of /o/ and /oo/, and hence is depicted by the "blended" color pink”; Abstract, “Combinations of vowel sounds, diphthongs, are represented by visual phonemes displaying blends of warm colors representing each spoken vowel sound in the diphthong combination”) and
providing a plurality of sets of second three dimensional objects, each set of second three dimensional objects a three dimensional object in the shape of a letter or combination of letters for each letter or combination of letters which are pronounced as a phoneme on the corresponding first three dimensional object, each of the plurality of sets of corresponding three dimensional objects being provided in the same unique color as the corresponding phoneme (Kaul, [0026], “flash cards”; [0058], “Where substantially flexible visual phonemes are desired, they are manufactured in a variety of ways, and constructed from substantially flexible material selected from the group consisting of felt, felt-like, foam, plastic, rubber, paper and cloth materials”; [0060] – [0061]; [0063], “All variants of the representational visual phonemes (rigid, flexible, virtual, and rigid/flexible/virtual combinations) can be made available within, a convenient collection or kit”; [0088], “It is important to note that combinations of electronic and non-electronic media may be employed in carrying out the inventive process”).

Kaul teaches the visual phonemes may be manufactured by various techniques employing substantially rigid material selected from the group consisting of wood, ceramic, metal, plastic, tag board, and cardboard materials; where in the kit include flash cards, sticker… etc. (Kaul, [0026]; [0060]).  Kaul further states “All variants of the representational visual phonemes (rigid, flexible, virtual, and rigid/flexible/virtual combinations) can be made available within, a convenient collection or kit from which the process and system are to be applied in an interactive learning environment” (Kaul, [0063])  Kaul additionally states “It is important to note that combinations of electronic and non-electronic media may be employed in carrying out the inventive process” (Kaul, [0088]).  Hence, Kaul teaches a plurality of set of second cards / 3D elements may be made from wood, ceramic, metal, plastic, electronic media …etc. 

Kaul does not explicitly disclose include a kit includes a plurality of sets of second cards, each set of second cards corresponding to a one of the first index cards by having a card on the corresponding first index card, each of the plurality of sets of second cards being provided in the same unique color as the corresponding phoneme.  Wen teaches an invention generally relates to the field of educational flash card, and more particularly to a magnetically erasable writable flash card intended for use in teaching young children elements of a learning subject.  Wen further teaches a plurality of sets of second cards, each set of second cards corresponding to a one of the first index cards by having a card on the corresponding first index card, each of the plurality of sets of second cards being provided in the same unique color as the corresponding phoneme (Wen, fig. 1, 2, 26; [0030]; figs. 6A – 6B – first index cards; fig. 1, 4B, 266; [0037], “magnetic dies 266” – second set of cards / 3D elements; 266 is a 3D element; Fig. 4B shows that the magnetic die (266) can be place on a base (262); hence the magnetic die corresponds to the base).  Therefore, in view of Wen, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system/method described in Kaul, by corresponding two sets of cards as taught by Wen, in order to provide more effective and enjoyable learning through participation, ergonomically fitful for fine motor skills development, better structured and creative learning, and changeable displaying indicia (Wen, Abstract) and effective ways to provide structured educational and learning activities (Wen, [0010]). 

Re claims 6 – 11:
6. The system according to claim 5, further comprising: a kit to contain each of the three dimensional elements and plurality of sets of second three dimensional elements therein, the kit being enclosed by a front surface, a back surface, two sides and a cover, the cover being rotatable with respect to the back surface to expose the three dimensional elements therein (Kaul, figs. 2 – 8; [0040]). 

7. The system according to claim 6, wherein the three dimensional elements and plurality of sets of second three dimensional elements are formed of a magnetic material and the inside of the cover is formed of a magnetically attractive metal to magnetically attract the three dimensional elements and plurality of sets of second three dimensional elements thereto (Kaul, [0061]; [0070]; [0080]). 

8. The system according to claim 6, wherein a back surface of the three dimensional elements, the plurality of sets of second three dimensional elements and the inside surface of the cover are formed of a hook and loop system such that the three dimensional elements and the plurality of sets of second three dimensional elements attract to and stick to the inside surface of the cover (Kaul, [0061]; [0081]). 

9. The system according to claim 6, wherein the three dimensional elements and the plurality of sets of second three dimensional elements are formed of a flexible material (Kaul, [0059]). 

10. The system according to claim 9, wherein the three dimensional elements and the plurality of sets of second three dimensional elements are formed of a felt material (Kaul, [0058]). 

11. The system according to claim 9, wherein the three dimensional elements and the plurality of sets of second three dimensional elements are formed of a rubber material (Kaul, [0058]). 

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kaul (US 2005/0037322 A1) in view of Wen (US 2011/0097699 A1) as applied to claim 1 above, and further in view of Messinger (US 2,091,555).
Re claims 2 – 4:
Kaul does not explicitly disclose index cards in a predetermined order.  Messinger teaches an invention relates generally to the improvement of reading, and presents a means enabling a novel and improved method of presentation of phonics by primary teachers, or in the home, in the form of games, riddles and the like.  Messinger further teaches a system, further comprising a kit to contain each of the index cards and sets of second cards in a predetermined order (Messinger, figs. 1 – 2, “A, E, I, O, U”; the index cards are sorted based on the order of vowel letters).   Messinger further teaches 3. The system, wherein the plurality of index cards each comprise a tab at a top portion thereof and at an opposite side from an adjacent index card such that each of the tabs of the index cards are fully in view while the plurality of index cards and sets of second cards are disposed in the kit.   4. The system, wherein each of the tabs of the plurality of index cards include the shape and color thereon which represent the respective phoneme, a word with a letter or combination of letters which sound the phoneme, and the respective phoneme adjacent thereto (Messinger, figs. 1 – 2; each card has a top portion with a shape and a color represent a phoneme; pg. 1, lines 33 – 55, “These vowel sounds are preferably indicated by means of coloring the cards differently, and by coloring certain areas of the board 9 in corresponding colors, each color 40 corresponding to a given vowel sound”).  Therefore, in view of Messinger, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Kaul, by providing the index cards as taught by Messinger, in order to provide group like word elements or phonograms, providing a key to the pronunciation of the dominant sound or characteristic of each group, and to provide other word elements, letters or phonograms for combination with the group phonograms to complete the word, one or the other of the word elements having pictured objects associated with the letter, word element or phonogram, so that by association with the pictured object the child unconsciously associates the sound of the phonogram with the object which also appears upon the card or like device which carries the phonogram (Messinger, pg. 1, lines 24 – 37).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9-10, 14 and 20 of U.S. Patent No. 7172427 (‘427) in view of Messinger (US 2,091,555). 
The claims 1- 14 in ‘427 teaches all the limitation in claims 1, 5 and 12 – 15 except for a plurality of index cards and one or more words adjacent to each of the letters and combination of letters thereon, the words being words using the letter or combination of letters therein in a way in which the phoneme is sounded when spoken.  Messinger teaches a plurality of index cards and one or more words (Messinger, figs. 1 – 2; fig. 3 shows a combination of letters: “man” and “hat” and each card has a top portion with a shape and a color represent a phoneme; pg. 1, lines 33 – 55, “These vowel sounds are preferably indicated by means of coloring the cards differently, and by coloring certain areas of the board 9 in corresponding colors, each color 40 corresponding to a given vowel sound”).  Therefore, in view of Messinger, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system described in Kaul, by providing the index cards as taught by Messinger, in order to provide group like word elements or phonograms, providing a key to the pronunciation of the dominant sound or characteristic of each group, and to provide other word elements, letters or phonograms for combination with the group phonograms to complete the word, one or the other of the word elements having pictured objects associated with the letter, word element or phonogram, so that by association with the pictured object the child unconsciously associates the sound of the phonogram with the object which also appears upon the card or like device which carries the phonogram (Messinger, pg. 1, lines 24 – 37).

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive. 
Applicant argues:
Accordingly, it is submitted that each of the plurality of index cards (or two or three dimensional objects or elements), and the sets of second cards (or two or three dimensional objects or elements) have their own functionality, and therefore there does in fact exist a new and unobvious functional relationship between the printed matter and the product.
The court stated that limitations reciting printed matter cannot be ignored but "[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. Although the printed matter must be considered, in that situation it may not be entitled to patentable weight." In re Gulack, at 1385. The "critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." In re Gulack, 1386.
The facts of this case are more similar to those of In re Ngai, 367 F.3d 1336 (Fed. Cir. 2004). The claims at issue in Ngai were directed to a kit that differed from the prior art only in the content of printed instructions that were included with it. Id. at 1337. The court held that the claimed kit did not meet the Gulack test: "In Gulack, the printed matter would not achieve its educational purposes without the band, and the band without the printed matter would similarly be unable to produce the desired result. Here, the printed matter in no way depends on the kit, and the kit does not depend on the printed matter. All that the printed matter does is teach a new use for an existing product." Id. at 1339.
The Office asserted that there is no novel and unobvious functional relationship between the printed matter and the substrate which is required for patentability.  The printed matter (e.g., a unique phoneme, a unique shape, every letter and combination of letters) and the substrate of a plurality of index cards / a plurality of sets of second cards defined by the applicant’s claims have the same relationship the printed matter on any other type substrate.  The images of phoneme and shape work equally well on many type of supporting substrates; such as wood, ceramic, metal, plastic, tag board, cardboard, electronic … etc.   Applicant’s specification further supports the Office's position that the claimed images works equally well on many types of suitable materials for the contact structure (Applicant’s published application, [0104], “These three dimensional elements can also be constructed of felt or felt-like material providing a substantially soft, flexible or malleable profile, or can be constructed of, for example, substantially rigid materials such as wood, ceramic, metal, plastic, tag board, or cardboard … It is to be noted that the system according to this exemplary embodiment is not limited to the few examples listed above, but can be constructed of any type of material(s), or digital representations”).  This is the evidence supporting the Office’s position because the claimed printed matter has no novel and unobvious functional relationship with a type of substrate.  

Applicant argues:
However, contrary to the assertions by the Office, the specifically designed system, as presently recited in each of independent claims 1, 5 and 12-14, is not a process that covers performance of the limitation in the mind. No single person would design a system which provides a plurality of index cards to represent each of the 40 English language phonemes, together with the plurality of sets of second cards, as recited in independent claim 1 … Similar points apply regarding independent claims 5 and 12-14, which are directed to two and three dimensional objects (or elements). No single human would, nor could put together such a complex system in their mind and perform the system.
The Office respectfully submits that there is nothing in the claim and/or specification indicated that drawing phoneme symbol, drawing a unique shape, writing letters and words includes certain amount of complexity to make it impractically performed in the human mind, or by using pen and paper.  There is nothing in the claims that require any kind of complexity (for example, number of phonemes, number shapes and number of words).   The limitation of a set of first and second cards is not inherently complex, nor require certain precision.  Second, when given enough time, a human may reasonable transcribe 250 cards which includes 40 phonemes (similar to a dictionary written by a human).    

Applicant argues:
Applicant points out that the Office is incorrectly applying 35 U.S.C. §101, in that the invention does not rely on a computer or computer software to perform calculations, but only uses a computer (claim 14 only) as an alternative to presenting the invention as tangible devices, to present the invention on a display for viewing the vast number of teaching elements.
According to MPEP 2111 [R-5], during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.  Based on BRI standard, the Office respectfully submits that a plurality of index cards and a second sets of cards can be a stack of paper or a plurality of virtual cards.  In Cybersource, the court held that claims may be patent-ineligible when they are drawn to an unpatentable mental process, which is a subcategory of unpatentable abstract ideas. Cybersource Corporation v. Retail Decisions, Inc, 654 F.3d 1366, 1371 (Fed. Cir. 2011). · More specifically, the court held that claims read on unpatentable mental processes when the method steps can be performed by the human mind. Id. at 1372 (explaining that the claim under review is directed to unpatentable mental processes because "[a]ll of [the] claim's[] method steps can be performed in the human mind, or by a human using a pen and paper."). The court reasoned that method steps that can be performed by the human mind are patent-ineligible subject matter because the "method ... can be performed by human thought alone is merely an abstract idea and is not patent-eligible under § 101." Id. at 13 73. The court further explained that methods that are performed entirely by the human mind are the "types of methods that embody the 'basic tools of scientific and technological work' that are free to all men and reserved exclusively to none." Id. (citing Gottschalk v. Benson, 409 U.S. 63, 67, 93 (1972)).  Furthermore, as explained above, there is nothing in the claim and/or specification indicated that drawing phoneme symbol, drawing a unique shape, writing letters and words includes certain amount of complexity to make it impractically performed in the human mind, or by using pen and paper.

Applicant argues:
the invention as recited does in fact integrate a plurality of unique separate steps into a practical application, and therefore is not "directed to" the judicial exception of an abstract idea, such as a mental process. Whether or not the invention as recited can be presented on a computer screen as an alternative to index cards or another form of presentation, the invention is not performed by computational software, and therefore does not fall within the mathematical processes, economic practices, or any other type of computer software calculation based operations.
The Office respectfully disagrees.  According applicant’s own specification, published applications, [0104], “These three dimensional elements can also be constructed of felt or felt-like material providing a substantially soft, flexible or malleable profile, or can be constructed of, for example, substantially rigid materials such as wood, ceramic, metal, plastic, tag board, or cardboard. It is to be noted that the system according to this exemplary embodiment is not limited to the few examples listed above, but can be constructed of any type of material(s), or digital representations, that provide the intended purposes of the present inventive concept, as described herein.” And para. [0107], “The present general inventive concept can also be embodied as computer-readable codes on a computer-readable medium. The computer-readable medium can include a computer-readable recording medium and a computer-readable transmission medium.”   Applicant has not explicitly recited, in the claims, the type of material for providing the printed matters such as phoneme, shape and letters.   The claimed invention can be implemented using computer software and 3D elements can be illustrated in digital format. 

Applicant argues:
Regarding the assertion by the Office that "Kaul (2005/0037322 Al) teaches ... the unique shape having a unique color also to represent the unique phoneme, every letter and combination of letters used in the American English language which form the sound of the unique phoneme when spoken (Kaul [0033]” (emphasis added), this is not correct. More specifically, "each vowel and consonant" in the English language is not the same as every letter and combination of letters used in the American English language … In Applicant's invention as recited, each one of these 250 letters and combinations of letters used in the American English language are provided together as sets of cards, each set corresponding with a phoneme which is pronounced the same, and provided on an index card.
It’s unclear how to fit every letter and combination of letters used in the American English Language onto one flash card / one three-dimensional element.  For examination purpose, the Office interprets a plurality of first three dimensional elements each comprising: … one letter and combination of letters used in the American English language.   Furthermore, the applicant’s specification has not disclosed every combination of letters (e.g., every single vocabulary) used in the American English language.   Hence, the limitation: “every ... combinations of letters” renders the claim(s) indefinite because neither the claim(s), nor the application’s specification lists every words in American English , thereby rendering the scope of the claim(s) unascertainable.  Furthermore, there is not a fixed number of combination of letters in American English, since the English language continues include new words as time passed.  
Second, Kau’2005 explains that the spoken word in dictionaries to describe the pronunciation of words and certain English alphabet letters commonly associated with spoken sounds, and combinations of such. ([0092]).  Kau’2005 suggests all common combination of English alphabet letters can be applied using the claimed inventions.
Third, there is not recitation requiring 250 letters, combinations of 250 letters and 40 phonemes in the claims.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant argues:
FIGS. 1a-1e, and FIG. 1b of Kaul (2005/0037322 Al) do not disclose any words which are "adjacent to each of the letters and combination of letters, the words being words using the letter or combination of letters therein in a way in which the phoneme is sounded when spoken," as recited.
The Office respectfully disagrees.  The Office respectfully disagrees.  Kau’2005 states “For example, phonemes may be demonstrated selectively from a phoneme set or collection. These may be presented to a student ( or subject, client and so forth) along with such other teaching aids as appropriate (for example, written words on a slate or whiteboard, demonstration articles and aids such as puppets, toys and the like, pictures of animals, celebrity images or cartoon characters)” (Kau’2005, [0086]).  The combination of letters (“written words”) can be presented adjacent to the presentation of combination of phonemes.

Applicant argues:
In contrast, Applicant's invention focuses on individual phonemes in a word first. An individual does not need to know any words or sounds before using the system as recited in Applicant's invention, but instead only needs to be able to see and or feel, or in some way interact with the system as recited while being presented with each letter or combination of letters and a phoneme. Once individuals with hearing, auditory processing and/or speech disabilities have an understanding of a few sounds from the interaction with Applicant's recited system, they can begin to blend them and associate them to form words. These individuals do not need to memorize all the sounds to be able to do this.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715